 



Exhibit 10.2
[ENTREMED LETTERHEAD]
March 29, 2007
James S. Burns
President and Chief Executive Officer
EntreMed, Inc.
9640 Medical Center Drive
Rockville, MD 20850
     Re: Amendment to Employment Agreement Effective as of June 15, 2004
Dear Jim:
     This letter is to confirm the proposed amendment to the terms of your
employment agreement, effective as of June 15, 2004 (the “Agreement”). The
Compensation Committee approved this amendment on March 9, 2007. Capitalized
terms used in this letter without definition have the meanings set forth in the
Agreement.
     Section 9 of your Agreement provides that you may resign during the Term
for “Good Reason.”
     We propose to amend and restate the first sentence of Section 9 as follows:
     “If Executive has Good Reason during the Term, Executive may resign at any
time during the Term by providing at least thirty (30) days prior written notice
to the Company that specifies the reason for, and the effective date of, his
termination.”
     If you resign for Good Reason, the resignation is treated as a termination
without Cause, and you are entitled to the compensation and other benefits
specified in the Agreement. Good Reason is currently defined in Section 10(e) of
the Agreement to mean the occurrence of specified events after a “Change in
Control.”
     We propose to amend and restate Section 10(e) of the Agreement as follows:
(e) “Good Reason” shall mean the occurrence of any of the following events: (A)
the assignment to Executive of any duties inconsistent in any material respect
with Executive’s position, authority, duties or responsibilities or any other
action by the Company which results in a diminution in any material respect in
such position, duties or responsibilities, excluding for this purpose an
isolated and inadvertent action not taken in bad faith that is remedied by the
Company promptly after receipt of written notice thereof given by Executive;
(B) a reduction by the Company in Executive’s annual Base Salary as in effect on
the date hereof, or subsequently in effect hereunder, except as agreed to by
Executive, unless such change was applicable to all senior executives of the

 



--------------------------------------------------------------------------------



 



Company; (C) the Company’s requiring Executive to be based at any office or
location that is more than fifty (50) miles from Executive’s office or location
as of the date hereof; (D) the failure by the Company to continue to provide
Executive with benefits substantially similar to those enjoyed by him under any
of the Company’s pension, life insurance, medical, health and accident,
disability or other welfare plans in which he was participating, unless such
change was applicable to all senior executives of the Company; (E) the failure
by the Company to pay to Executive any deferred compensation when due under any
deferred compensation plan or agreement applicable to him; or (F) the failure by
the Company to honor in any material respect the terms and provisions of this
Agreement.
     If the amendment to Section 10(e) is acceptable to you, please countersign
this letter in the space indicated below. This amendment to the Agreement will
be effective on the date of your signature. All other terms and conditions of
the Agreement will remain in full force and effect.

            Sincerely,
      /s/ Michael Tarnow       Michael Tarnow      Chairman   

          Accepted and Agreed as of April 16, 2007
      /s/ James S. Burns       James S. Burns             

 